DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 01/13/2022 has been entered and made of record.

Withdraws Claim Rejections - 35 USC § 112 (b)
Applicant's arguments see remarks page 9, Para 002, filed 01/13/2022, with respect to claim 14, 22-23, and 28 have been fully considered and are persuasive.  The 35 USC § 112(b) claim rejections for claim 14, 22-23, and 28 have been withdrawn. 
Examiner withdraws the previously made rejection.

Withdraws Provisional Double-Patenting Rejection
Applicant has prepared and filed the terminal disclaimer (TD) to overcome a provisional rejection based on a non-statutory double patenting ground. The terminal disclaimer (TD) has been approved on 01/13/2022.   
Examiner withdraws the previously made Provisional Double-Patenting Rejection.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Kohler, Thomas (Reg. No. 32797) on 02/07/2022. 

The application has been amended as follows: 
Please replace the claims 14, 28 and 31 with the followings:

14.    A vehicle accident surveillance network, comprising:
(a) at least one first airborne surveillance system comprising –   
an airframe configured for autonomous powered flight over an identified surveillance area carrying (i) a sensor suite configured to observe ground-based vehicles traversing said surveillance area using image-based sensing and (ii) a first system wireless transceiver configured to transmit and receive identification and location of specific ground-based vehicles traversing said surveillance area; 
at least one pattern recognition module configured to use image analysis to identify patterns from sensor suite readings corresponding to ground-based vehicle movements representative of imminent accidents and ground-based vehicle accident incidents having occurred, the pattern recognition module disposed on the airframe or on a ground based system communicating with the airframe;
a memory cache configured to store sensor data from sensors for a predetermined time prior to a present time and further configured to save the stored data upon detection of a pattern and continue to save incoming sensor data for a predetermined time after the pattern is detected; and
a first system aerial surveillance module configured for passive mode surveillance including to generate an accident alert upon identification by the pattern recognition module of an imminent accident or accident incident having occurred, said alert including vehicle identification and location and being transmittable by said first system wireless transceiver; and  
(b) plural deployable second aerial surveillance systems, each said second deployable aerial surveillance system comprising –  
an airframe configured for powered flight carrying a directional sensor suite including an imaging device configured to be directed towards identified ground-based vehicle or vehicles after deployment, and a second system wireless transceiver disposed on the airframe configured to receive accident alerts generated and transmitted by said at least one first airborne surveillance system; and 
a second system aerial surveillance module communicating with the second wireless transceiver and directional sensor suite, said second system aerial surveillance module configured (i) for active mode surveillance including to deploy at least one said deployable second aerial surveillance system to the alert location, and direct the directional sensor suite towards the ground-based vehicle or vehicles and record sensor data through said directional sensor suite including images and additional specific sensor data correlated to a specific pattern identification, and (ii) with a receiver that can identify a location beacon and track the location beacon .


28.    A vehicle accident surveillance network, comprising:
(a) at least one first airborne surveillance system comprising –   
an airframe configured for autonomous powered flight over an identified surveillance area  carrying (i) a sensor suite configured to observe ground-based vehicles traversing said surveillance area using image-based sensing, (ii) a first system wireless transceiver configured to transmit and receive identification and location of specific ground-based vehicles traversing said surveillance area, and (iii) a first computing device comprising a processor and memory including a memory cache configured to store sensor data from sensors for a predetermined time prior to a present time and further configured to save the stored data upon detection of a pattern and continue to save incoming sensor data for a predetermined time after the pattern is detected, said first computing device configured to contain and execute: 
a pattern recognition module configured to use image analysis to identify patterns from sensor suite readings corresponding to ground-based vehicle movements representative of imminent accidents and ground-based vehicle accident incidents having occurred; and
a first system aerial surveillance module communicating with said sensor suite to receive readings therefrom and configured to configured for passive mode surveillance including to collect vehicle information based on said sensor suite readings including identification and of vehicles entering the identified surveillance area, and speed and acceleration of identified vehicles through said surveillance area, and to generate an accident alert transmittable by said first system wireless transceiver including vehicle identification and location upon identification by the pattern recognition module of an imminent accident or accident incident having occurred; and 
(b) plural deployable second aerial surveillance systems, each said second deployable aerial surveillance system comprising –  
an airframe configured for powered flight carrying (i) a directional sensor suite including an imaging device configured to be directed towards identified ground-based vehicle or vehicles after deployment, (ii) a second system wireless transceiver disposed on the airframe configured to receive accident alerts generated and transmitted by said at least one first airborne surveillance system and to identify a location beacon and track the location beacon, and (iii) a second computing device comprising a processor and memory, said second computing device is configured to contain and execute:
a pattern recognition module configured to use image analysis to identify patterns from sensor suite readings corresponding to ground-based vehicle movements representative of imminent accidents and ground-based vehicle accident incidents having occurred; and 
a second system aerial surveillance module communicating with the second wireless transceiver and directional sensor suite, said second system aerial surveillance module configured for active mode surveillance including to deploy at least one said deployable second aerial surveillance system to the alert location, and direct the directional sensor suite towards the ground-based vehicle or vehicles, control the deployed second aerial surveillance system to approach an identified vehicle or circle an identified accident scene at a predetermined circumference and altitude, and record sensor data through said directional sensor suite including specific sensor data representing at least the identified vehicle or accident scene correlated to a specific pattern identification .


31.   A vehicle accident surveillance network, comprising:
(a) at least one first airborne surveillance system comprising –   
an airframe configured for autonomous powered flight over an identified surveillance area  carrying (i) a sensor suite configured to observe ground-based vehicles traversing said surveillance area using image-based sensing and (ii) a first system wireless transceiver configured to transmit and receive identification and location of specific ground-based vehicles traversing said surveillance area; 
at least one pattern recognition module configured to use image analysis to identify patterns from sensor suite readings corresponding to ground-based vehicle movements representative of imminent accidents and ground-based vehicle accident incidents having occurred , the pattern recognition module disposed on the airframe or on a ground based system communicating with the airframe;
a memory cache configured to store sensor data from sensors for a predetermined time prior to a present time and further configured to save the stored data upon detection of a pattern and continue to save incoming sensor data for a predetermined time after the pattern is detected; and
a first system aerial surveillance module configured for passive mode surveillance including to generate an accident alert upon identification by the pattern recognition module of an imminent accident or accident incident having occurred, said alert including vehicle identification and location and being transmittable by said first system wireless transceiver; and  
(b) plural second surveillance systems, each said second surveillance system comprising –  
a second system wireless transceiver configured to receive accident alerts generated and transmitted by said at least one first airborne surveillance system; and 
a second system surveillance module communicating with the second wireless transceiver and directional sensor suite, said second system surveillance module configured for active mode surveillance at the alert location, including directing the directional sensor suite towards the ground-based vehicle or vehicles and recording sensor data through said directional sensor suite including specific sensor data correlated to a specific pattern identification for the alert.

Please cancel the claim  17 and 22.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to ACCIDENT MONITORING USING REMOTELY OPERATED OR AUTONOMOUS AERIAL VEHICLES.

Prior art was found and applied in the previous actions. In consideration of the amended independent claims 14, 28 and 31, the features are found or suggested in the prior arts applied. Cited Prior art of references: Tofte et al. (US10535103B1), Breed (US8892271B2), Peeters et al. (US8892271B2) and Lagassey (US20060092043A1), each discloses a different claim limitations of independent claim 14, 28 and 31. However, in consideration as whole there is no strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 14-16, 18-21, 23-28, 31-35 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488